               Case 2:19-bk-20479-SK                     Doc 20 Filed 11/20/19 Entered 11/20/19 11:41:58                                                 Desc
                                                          Main Document    Page 1 of 4


    KATHY A. DOCKERY
    CHAPTER 13 TRUSTEE
    801 S. FIGUEROA ST., SUITE 1850
    LOS ANGELES, CA 90017                                                                                            FILED & ENTERED
    PHONE: (213) 996-4400
    FAX: (213) 996-4426                                                                                                       NOV 20 2019

                                                                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                                                                        Central District of California
                                                                                                                        BY llewis     DEPUTY CLERK




                                                                                                         2:19-bk-20479-SK

             DARLENE DENISE AVILA




                                                                                                       11/7/19
                                                                                                       10:00 am
                                                                                                               1575 15TH FLOOR
                                                                                                               Roybal Building
                                                                                                               255 East Temple Street
                                                                                                               Los Angeles, CA 90012



  This order pertains to the 3rd Amended Chapter 13 Plan filed on 11/4/19, docket number 17.

  The Plan was served on the creditors pursuant to FRBP 3015. Debtor* appeared and was examined at a meeting
  of creditors conducted pursuant to 11 U.S.C. § 341(a). The court, finding that the Plan with any modification made
  at the confirmation hearing meets the requirements of 11 U.S.C. §§ 1322 and 1325, orders as follows:

  The Plan is confirmed, with the following provisions:

   I. PLAN PAYMENTS AND LENGTH OF PLAN:

     A. Debtor's Monthly Plan payments will commence on 10/4/19 and continue on that day of the month for 60
        months. These payments shall be:
        Payments by Debtor of $944.00 per month for months 1 through 2
             Payments by Debtor of $926.00 per month for months 3 through 60

        □ Continuation of payment schedule attached.
         For a total plan length of 60 months totaling $55,596.00, plus tax refunds if required.




                           “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
                    “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.
                                             * The term “Debtor” refers to both debtor spouses in a joint bankruptcy case.

                     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
April 2019                                                                      Page 1                                    F 3015-1.03.ORDER.CNFRM.CH13.PLAN
               Case 2:19-bk-20479-SK                      Doc 20 Filed 11/20/19 Entered 11/20/19 11:41:58                                                 Desc
     B.      □ This is a Fixed Percentage Plan. Claims in Classes 1 through 4 and 7 will be paid pursuant to the Order
                                                           Main Document    Page 2 of 4
                 of Payments of Claims set forth below. After these payments are completed, nonpriority unsecured
                 claims that are not separately classified (Class 5) will be paid pro rata  % of the total amount of
                 these allowed claims.

     C.   ■ This is a Residual Plan. After payments required to be made to all classes 1 through 4 and 7, this is
                 estimated to pay a total of $5,453.52 and 25.00% to claims in Class 5.

     D. Income Tax Refunds

             All Debtors will provide to the Chapter 13 trustee a copy of each income tax return filed during the Plan
             term within 14 days of filing the return.

                ■ During the Plan term, Debtor must turn over to the Chapter 13 Trustee all tax refunds in excess of
                    $500.00 (combined federal and state) per year.

                □ This is a 100% Plan. Unless the Plan is modified to a lower percentage, the Debtor may retain tax refunds.
 II. ORDER OF PAYMENTS OF CLAIMS

    Unless modified by Part III.E of this Order, the Chapter 13 Trustee must make payments on claims as set forth
    in Section II.A of the Plan.

 III. OTHER PROVISIONS:


     A.   □ Lien Avoidance
              □ 1.The Plan provides (in Section IV.A.) that Debtor will request the court to value property or avoid liens
                       of creditors under 11 U.S.C. § 506 by separate motion(s). This court has issued order(s) on such
                       motion(s). The affected liens are identified in Attachment A. Unless otherwise ordered by this court,
                       the effective date on which such liens will be avoided is the date of completion of all Plan payments .

                 □ 2. The Plan utilizes Section IV.C to modify secured claims and liens without a separate motion and
                        serves as the motion to value the real or personal propertyand avoid liens and security interests
                        of creditors. See Attachment B for valuation and avoidance of liens under 11 U.S.C § 506.

                 □ 3. The Plan utilizes Section IV.C to avoid judicial liens or nonpossessory, nonpurchase-money
                        security interests of creditors on real or personal property under 11 U.S.C § 522(f).

                        □ See Attachment C for avoidance of real property judicial liens.
                        □ See Attachment D for avoidance of judicial and nonpossessory, nonpurchase-money security
                              interests of creditors on personal property.

     B.      □ Surrender of Collateral and Automatic Stay Termination
             The following collateral is surrendered to secured creditors and the automatic stay provisions of
             11 U.S.C. § 362(a) are terminated as to the collateral only, and the co-debtor stay under 11 U.S.C. §1301 is
             terminated in all respects, upon entry of this order.




                      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
April 2019                                                                       Page 2                                    F 3015-1.03.ORDER.CNFRM.CH13.PLAN
                  Case 2:19-bk-20479-SK                    Doc 20 Filed 11/20/19 Entered 11/20/19 11:41:58                                                 Desc
                                                            Main Document    Page 3 of 4
     C. Attorney Fees

             1.   ■   Attorney for Debtor is employed under the Rights and Responsibility Agreement (RARA) and is
                   awarded Base Fees of $5,000.00. Having received $1,000.00, Attorney for Debtor is entitled to a
                   payment of $4,000.00 from the bankruptcy estate on account of such Base Fees.

             2.   □   Attorney for Debtor is employed on an hourly fee contract. All fee awards shall be by separate order.



      D. The Chapter 13 Trustee is authorized to make a payment to creditors holding allowed secured claims
         based on the Plan. However, the amounts listed on a proof of claim for an allowed secured claim control
         over any contrary amounts listed in the Plan as to the current installment payment and arrearage unless
         otherwise ordered by the court. Also, any determination in the Plan or by separate motion made under
         FRBP 3012 about the amount of a secured claim is binding on the creditor holding the claim, even if the
         holder files a contrary proof of claim, regardless of whether an objection to claim has been filed. If relief
         from the automatic stay is ordered as to a secured creditor on certain collateral, then all payments under
         the Plan to the secured creditor as to that collateral will cease.

      E.   ■ The following modifications to the Plan have been agreed to by the Chapter 13 Trustee, and/or a
                  creditor if applicable, and Debtor, or have been ordered by the court at the Plan confirmation hearing:

                                   SEE ATTACHMENT FOR ORDER CONFIRMING CHAPTER 13 PLAN

     F. Revesting Property

             Property of the bankruptcy estate will revest in Debtor after a discharge is granted or, if the case is
             dismissed or closed without a discharge, in accordance with 11 U.S.C. § 349 and any order of the court.
             Revesting will be subject to all liens and encumbrances in existence when the case was filed, except those
             liens avoided by court order or extinguished by operation of law. In the event the case is converted to a
             case under Chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in accordance
             with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will have no further authority or
             fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any motion for
             proposed use, sale, or refinance asrequired by the LBRs. Before any discharge or dismissal, Debtor must
             seek approval of the court to purchase,sell, or refinance real property.

     G. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in
        the ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

                                                                                     ###




                       Date: November 20, 2019




                       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California
April 2019                                                                        Page 3                                    F 3015-1.03.ORDER.CNFRM.CH13.PLAN
         Case 2:19-bk-20479-SK      Doc 20 Filed 11/20/19 Entered 11/20/19 11:41:58                                     Desc
                           ATTACHMENTMain Document
                                     FOR ORDER        Page 4CHAPTER
                                                CONFIRMING   of 4    13 PLAN

                                                   MODIFICATIONS TO PLAN
1    A payroll deduction order may be issued when the debtor (s) is delinquent by two plan payments. No
     further declaration or order is required. If the Chapter 13 Trustee issues a payroll deduction order to the
     debtor’s(s’) employer(s) and the amount set forth in the payroll deduction order is insufficient to pay the
     total amount of each plan payment as it comes due during the plan term, the debtor(s) shall pay any
     shortfall to the Chapter 13 Trustee’s payment address on a timely basis.
2    If the debtor(s) and mortgage lender(s) enter into a valid and binding loan modification agreement, the
     debtor(s) shall, within 28 days of final approval of the loan modification agreement, produce an executed
     copy of the loan modification agreement, file an amended Schedule J to show the modified mortgage
     payment expense and provide written notice to the Chapter 13 Trustee of the foregoing.
3    All interest rates set forth in the confirmed plan or the order confirming the plan shall be calculated by
     utilizing a simple interest rate calculation.
4    If the debtor, joint-debtor or debtor’s non-filing spouse obtains new employment or generates income
     through any other new source of income during the term of the plan, the debtor(s) shall amend Schedule
     I, provide adequate proof of income and provide written notice to the Chapter 13 Trustee within 14 days
     of receipt of evidence of income from the new employment or source of income
5    The Trustee may increase or decrease the dollars and the equivalent percentage paid to nonpriority
     unsecured creditors without further court order if the debtor(s) selects a “Residual” Plan in Part 2,
     Paragraph B of the confirmed plan or a “Residual” plan is provided for in the order confirming the plan.
     All nonpriority unsecured creditors shall be paid on a pro rata basis unless otherwise provided for in the
     plan, the order confirming the plan or subsequent court order modifying the plan. In no case shall the
     dollar amount and equivalent percentage be modified below the dollar amount and percentage required
     to be paid pursuant to the liquidation analysis or the chapter 13 means test unless provided for by further
     court order modifying the plan.

                                           BANKRUPTCY PAYMENT SCHEDULE

PAYMENT #    DATE         AMOUNT              PAYMENT #    DATE        AMOUNT              PAYMENT #      DATE     AMOUNT

     1      10/04/19      $944.00                21        6/04/21      $926.00                41        2/04/23   $926.00
     2      11/04/19      $944.00                22        7/04/21      $926.00                42        3/04/23   $926.00
     3      12/04/19      $926.00                23        8/04/21      $926.00                43        4/04/23   $926.00
     4       1/04/20      $926.00                24        9/04/21      $926.00                44        5/04/23   $926.00
     5       2/04/20      $926.00                25       10/04/21      $926.00                45        6/04/23   $926.00
     6       3/04/20      $926.00                26       11/04/21      $926.00                46        7/04/23   $926.00
     7       4/04/20      $926.00                27       12/04/21      $926.00                47        8/04/23   $926.00
     8       5/04/20      $926.00                28        1/04/22      $926.00                48        9/04/23   $926.00
     9       6/04/20      $926.00                29        2/04/22      $926.00                49       10/04/23   $926.00
    10       7/04/20      $926.00                30        3/04/22      $926.00                50       11/04/23   $926.00
    11       8/04/20      $926.00                31        4/04/22      $926.00                51       12/04/23   $926.00
    12       9/04/20      $926.00                32        5/04/22      $926.00                52        1/04/24   $926.00
    13      10/04/20      $926.00                33        6/04/22      $926.00                53        2/04/24   $926.00
    14      11/04/20      $926.00                34        7/04/22      $926.00                54        3/04/24   $926.00
    15      12/04/20      $926.00                35        8/04/22      $926.00                55        4/04/24   $926.00
    16       1/04/21      $926.00                36        9/04/22      $926.00                56        5/04/24   $926.00
    17       2/04/21      $926.00                37       10/04/22      $926.00                57        6/04/24   $926.00
    18       3/04/21      $926.00                38       11/04/22      $926.00                58        7/04/24   $926.00
    19       4/04/21      $926.00                39       12/04/22      $926.00                59        8/04/24   $926.00
    20       5/04/21      $926.00                40        1/04/23      $926.00                60        9/04/24   $926.00
